NO. 07-01-0124-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    JANUARY 7, 2002

                          ______________________________


                        GEORGE ALVIN FINCHER, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

               NO. 9,520-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                          _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Appellant George Alvin Fincher seeks to appeal a judgment of the 251st District

Court convicting him of the felony offense of sexual assault after his plea of guilty. Finding

we have no jurisdiction over this appeal, we dismiss.


       In an indictment filed November 16, 1995, appellant was charged with a sexual

assault alleged to have occurred December 30, 1994. Counsel was appointed to represent
appellant and the case was called for trial on March 5, 2001.                Before any other

proceedings, the State sought to amend the indictment by changing the name of the victim.

Defense counsel affirmatively represented the defense had no objection to the

amendment. The prosecution proceeded to clarify the defense waiver applied, even

though the amendment occurred on the day of trial. The defense repeated its waiver of

any objection to the amendment.


       Appellant proceeded to plead guilty pursuant to a plea agreement. The trial court

questioned appellant concerning his understanding of his rights and the effect of his plea.

The court specifically addressed the amendment to the indictment asking if the change

was “acceptable to you?” Appellant personally replied, “Oh quite, yes, sir.” The trial court

found appellant guilty and imposed a sentence of ten years confinement in conformity with

the plea agreement. After sentence was imposed, appellant waived his right to appeal in

writing. Nevertheless, he filed a general notice of appeal on April 1, 2001. Appellant now

presents two issues for our review. They both concern the trial court’s authority to allow

an amendment to the indictment on the day of trial.


       Although not raised by the parties, it is our duty to determine our jurisdiction over

this appeal. Because appellant’s conviction was from an agreed plea and the punishment

assessed did not exceed that recommended by the prosecutor, the requirements of Texas

Rule of Appellate Procedure 25.2(b) are applicable. That rule provides a notice of appeal

in this circumstance must (a) specify that the appeal is for a jurisdictional defect; (b) specify

the substance of the appeal was raised by written motion ruled on before trial; or (c) state


                                               2
the trial court granted permission to appeal. Tex. R. App. P. 25.2(b). Appellant filed a

general notice of appeal which did not meet the requirements of Rule 25.2(b). Appellant

presents no argument why this rule is not applicable.


       Because appellant has not satisfied the mandatory requirements of Texas Rule of

Appellate Procedure 25.2(b), we must dismiss this appeal for want of jurisdiction. See

Cooper v. State, 45 S.W.3d 77 (Tex.Crim.App. 2001). Moreover, contrary to appellant’s

contention, any error in permitting an amendment on the day of trial is subject to waiver.

State v. Murk, 815 S.W.2d 556, 558 (Tex.Crim.App. 1991). We dismiss this appeal for

want of jurisdiction.


                                                Per Curiam


Do not publish.




                                            3